DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
As a result of an interview with Applicant’s representative, Mr. Michael Shenker, Registration Number 34,250 on 05/16/2022, the following changes to the drawings have been approved by the Examiner and agreed upon by Applicant: see annotated FIGS. 7-10 herein below.  In order to avoid abandonment of the application, Applicant must make these above (annotated below) agreed upon drawing changes.


    PNG
    media_image1.png
    557
    1175
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    650
    1337
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    774
    1384
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    851
    1401
    media_image4.png
    Greyscale


Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A method and apparatus for controlling a droop panel made up of a first and a second control surface, an arm, and first and second links, where the arm and first and second links each have first and second ends, that are connected to the first and second control surfaces in such a way that a motion of the second end of the arm and the first end of the first link includes a displacement along a spanwise direction of the wing structure, and such that the second control surface moves in coordination with the first control surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuruvilla et al., U.S. Patent 11,214,354 B2 teaches a control surface actuation mechanism with an arm, and first and second links, all having first and second ends, but Kuruvilla only teaches one control surface rather than a first and a second control surface, as required by and set forth in independent claims 1, 12, and 18.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
16 May 2022




/Nicholas McFall/Primary Examiner, Art Unit 3644